Citation Nr: 0122526	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  98-02 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty from November 1967 to July 1970.

This appeal arose from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), and 
residuals of left knee injury.  The veteran appealed only the 
PTSD issue.  


REMAND

The veteran asserts that he has PTSD as a result of combat 
during service in Vietnam.  Specifically, a review of the 
veteran's written statements, VA examination reports, and the 
transcript from his June 1998 hearing, shows he asserts that 
he witnessed the following stressors: 1) in April 1968, upon 
arriving in Vietnam, he was shelled at Tan Son Nhut airport, 
2) he was shelled at his unit about three days later; 3) in 
about February 1970, he saw burned bodies of civilians who 
had been killed by either ARVN (Army, Republic of Vietnam) 
troops, or Viet Cong; and 4) in the fall of 1969, or February 
1970, at Can Tho, he was held captive by four or five 
Vietnamese Nationals (gang members known as "cowboys") and 
watched as they mutilated a Vietnamese woman.  The Board 
notes that verification has been greatly complicated by the 
fact that the veteran has provided inconsistent and imprecise 
dates, and vague locations for his stressors.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  This regulation was amended in June 1999.  See 64 
Fed. Reg. 32807 (June 18, 1999).  The new version of the 
regulation is effective from March 7, 1997, and hence, the 
revised version must be considered, which has not been done 
in this case, to include when the RO adjudicated the claim by 
supplemental statement of the case in April 2001.  Of 
significance here is the change to section 3.304(f) which 
eliminated the requirement for a "clear diagnosis" of PTSD 
and replaced it with the criteria that an award of service 
connection depended on whether there was medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which the Board observes is a reference to a 
diagnosis made on the criteria set forth in the DSM-IV.  In 
its decisions issued with this appeal, the RO applied the 
now-deleted "clear diagnosis" standard.  As additional 
evidentiary development will be required, to include 
stressor-verification development, as set forth below, the 
Board believes that the RO should have the veteran examined 
by VA in order to determine whether he has a DSM-IV diagnosis 
of PTSD based on his reported stressors and a complete review 
of all the evidence in the claims file.

The veteran's discharge (DD Form 214), indicates that his 
military occupation specialty (MOS) was armor unit supply 
specialist, and that his medals include the Vietnam Service 
Medal and the Vietnam Campaign Medal.  His personnel file (DA 
Form 20) indicates that he served in Vietnam from April 26, 
1968 to July 15, 1970 (his discharge indicates he was in 
Vietnam until July 24, 1968).  His principal duties are 
listed as supply clerk, armorer and unit supply specialist.  
His unit is listed as Company D, 69th Engineering Battalion 
(D/69).  

In January 1997, the RO denied the claim for lack of a 
verified stressor.  In November 1999, the Board remanded the 
claim.  The Board instructed the RO to attempt to verify the 
veteran's stressors, and noted that if any of the claimed 
stressors were verified, the veteran was to be afforded a VA 
examination.  In March 2000, the RO sent a letter to the 
USASCRUR.  There is no record of a reply.  In April 2001, the 
RO denied the claim, after determining that the veteran's 
stressors lacked sufficient detail to warrant an attempt at 
verification.  It appears that the RO relied upon a Veterans 
Benefits Administration (VBA) "fast letter" in its 
decision.  The fast letter noted that PTSD claims may be 
denied where a research request has been identified as 
inadequate, although this is contrary to the procedures 
outlined in M21-1.  See VBA fast letter 201-01-5 (October 11, 
2000).

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its November 1999 remand were fully carried 
out.  Specifically, it does not appear that the RO has 
received a reply to its March 2000 request for verification 
of the veteran's stressors.  Therefore, on remand, the RO 
must attempt to verify the claimed stressors with USASCRUR.  
Id., see also MANUAL M21-1, Part VI, 11.38f (3),(4) (Change 
65, October 28, 1998).  

Moreover, although the claims file contains medical evidence 
showing that the veteran has been diagnosed with PTSD, these 
diagnoses were based on unverified stressors, and the claims 
file contains conflicting diagnoses.  Specifically, the 
veteran's diagnoses include schizophrenia and bipolar 
disorder.  Therefore, at present, the evidence is conflicting 
as to whether the veteran has PTSD, and, if so, whether it is 
due to a verified stressor.  On remand, if the RO determines 
that one or more stressors are verified, an examination 
should be scheduled to determine whether the veteran has 
PTSD, and, if so, whether such PTSD is related to a verified 
inservice stressor.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became law.  
Regulations implementing the VCAA were published by VA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  Among other things, the VCAA redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law/regulation changes after a claim has been filed, 
but before administrative/judicial appeal process has 
concluded, the version most favorable to claimant should 
apply).  Because the VCAA is clearly more favorable to a 
readjudication of the veteran's claim of service connection 
for PTSD, full and complete compliance with the enhanced 
duty-to-notify and duty-to-assist provisions enacted by the 
VCAA must be accomplished, as this claim was pending as of 
the date of passage of the VCAA.

For the reasons set forth above, this case is REMANDED for 
the following actions: 

1.  The RO should contact the veteran and 
inform him that may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment, 
including self-treatment, for his PTSD, 
that have not already been associated 
with the claims file.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  If he 
identifies medical treatment and provides 
specific dates, all VA records identified 
in this manner should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, after securing 
appropriate releases, attempts to secure 
copies of records pertaining to any 
indicated private physicians and/or 
facilities should be undertaken.  All 
records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.

2.  In addition, the RO should contact 
the veteran and inform him that may 
submit any other corroborating evidence 
he may have pertaining to alleged 
stressors experienced during his war-time 
tour of duty in Vietnam, both combat and 
non-combat related.  The veteran should 
be advised that a meaningful research of 
his stressors will require him to provide 
the "who, what, where and when" of each 
stressor.  Further, the RO should inform 
the veteran that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources, to include "buddy" statements 
and statements from relatives.  The RO 
should assist the appellant in obtaining 
such evidence, as appropriate.  In 
connection with this development, the RO 
should ensure that all appropriate 
special development procedures mandated 
by M21-1, Section 5.14(c) for 
verification of non-combat stressors is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to the 
appellant advising him of the steps 
necessary to verify his non-combat 
stressors.

3.  The RO should forward a summary of 
the veteran's claimed inservice stressors 
and copies of his service personnel 
records to the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia, 
22150-3197, and request USASCRUR to 
attempt to verify the veteran's claimed 
stressors.  

4.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the veteran of the records it was unable 
to obtain, briefly explain the efforts 
made to obtain such records, and describe 
any further action that the RO will take 
to obtain such records.  For any VA or 
other Federal department or agency 
records, the RO should, in accord with 
the VCAA, § 5103A(b)(3), continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.
5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  In rendering 
this determination, the attention of the 
RO is directed to the law cited in the 
discussion above.  If official service 
records or alternative records discussed 
in M21-1, Part III, Sec. 5.14c 
corroborate the veteran's allegations of 
stressors occurring, the RO should 
specify that information.  The RO should 
also indicate whether any behavioral 
changes that occurred at or close in 
time to the alleged stressor incidents 
could possibly indicate the occurrence 
of one or more of the alleged in-service 
stressors and if so should decide 
whether this evidence needs the 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran.  The claims folder and a copy of 
this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

7.  The veteran must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

8.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

9.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for PTSD with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
REMAND.  The readjudication of this claim 
must be on the merits and after ensuring 
full compliance with all relevant duty-
to-notify and duty-to-assist provisions 
of the VCAA.  Further, the readjudication 
of this claim must be in accord with the 
revised version of 38 C.F.R. § 3.304(f), 
as amended in June 1999.  The RO should 
also carefully consider the benefit of 
the doubt rule, and in this regard, if 
the evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should then allow the appellant an 
appropriate period of time for response.

10.  The veteran is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


